UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7270


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EUGENE HORTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (7:04-cr-00078-FL-1)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene Horton, Appellant Pro Se. Anne Margaret Hayes, Rudolf A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eugene   Horton    appeals    the   district    court’s   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       See United States v. Horton, No. 7:04-

cr-00078-FL-1 (E.D.N.C. July 1, 2009).         We deny Horton’s motions

for   appointment   of   counsel.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                    2